Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1–17 have been submitted for examination.  
Claims 1–2, 8, 10–12, 15, and 17 have been examined and rejected. 

Allowable Subject Matter
Claims 3–7, 9, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 10–12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji et al. (US 2010/0315553) in view of Choi et al. (US 8,743,971).
Regarding claims 1 and 10, Takatsuji discloses:
A transmission apparatus (Takatsuji, Fig. 6, generally) comprising: 
a data transmitter (Takatsuji, Fig. 6, HDMI output unit) configured to sequentially transmit each audio data unit of audio data (audio data) to a reception side via a predetermined transfer channel (TMDS signal); (Takatsuji, ¶ [0143], “The TMDS output unit 206 is an example of a video data sending unit. The TMDS output unit 206 outputs, to the TV 30, the encrypted TMDS transmission data obtained from the authentication-encryption unit 204 or the unencrypted TMDS transmission data, by sending the TMDS signal to the TV 30 via the TMDS terminal 201c. To be more specific, while the HPD signal 304a indicates Valid, the TMDS output unit 206 sends the TMDS transmission data including the video data to the TV 30 via the HDMI output unit 201.”) and 
an information adder configured to add, for every predetermined number of audio data units, (Takatsuji, ¶ [0172], “While the authentication with the TV 30 performed by the AV amplifier 20 is succeeding, the authentication-decryption unit 212 of the AV amplifier 20 decrypts the received encrypted TMDS transmission data (step S116). Following this, the TMDS output unit 206 of the AV amplifier 20 sends the encrypted TMDS transmission data to the TV 30 (step S117). To be more specific, the authentication-encryption unit 204 of the AV amplifier 20 encrypts the decrypted TMDS transmission data using the authentication information of the TV 30, so as to generate the encrypted TMDS transmission data. The encrypted TMDS transmission data generated in this way is sent by the TMDS output unit 206 of the AV amplifier 20 to the TV 30 via the HDMI output unit 201. Moreover, the AV amplifier 20 responses to the authentication from the DVD recorder 10 to validate the TV 30 (step S118).”, ¶ [0169], “Following the authentication instruction from the DVD recorder 10, the authentication-decryption unit 212 of the AV amplifier 20 sends the authentication information to the DVD recorder 10 (step S109). Then, the authentication-encryption unit 104 of the DVD recorder 10 authenticates the AV amplifier 20 using the received authentication information (step S110).”)
Takatsuji does not explicitly teach “a counter value and a parity value associated with the counter value to the audio data.”
In a similar field of endeavor Choi teaches:
a counter value (“additional data”) (Choi, col. 1, ln. 65, “the additional data include numbers”, col. 4, ln. 13–19, “a VSB transmitter is constructed with an additional error correction encoder 110 carrying out an encoding for correcting an error additionally on additional data, a multipluxer (MUX) 120 multiplexing the additional data and the general ATSC data failing to pass through the additional error correction encoder 110, a randomizer 130 randomizing an output signal of the multiplexer 120,”) and a parity value associated with the counter value to the audio data. (Choi, col. 4, ln. 19–29, “an RS (reed-solomon) encoder 140 RS-encoding an output signal of the randomizer 130 to add a parity code, an interleaver 150 interleaving an output signal of the RS encoder 140 to protect transmission data from a burst noise possibly occurring on a transmission channel, a TCM encoder 16D encoding an output signal of the interleaver 150 into a TCM code, a VSB modulator 170 VSB-modulating an output signal of the TCM encoder 160, an RF converter 180 converting an output signal of the VSB modulator 170 into an RF signal, and a transmission antenna 190 transmitting the RF signal to a receiver side.”)

The motivation is “to provide a digital television system fitting for transmitting additional data. [and …] a digital television system robust to a noise.” as taught by Choi (col. 2, ln. 7–10).

Regarding claim 2, the combination of Takatsuji and Choi teaches:
The transmission apparatus according to claim 1, further comprising: an encrypter (Takatsuji, Fig. 6, 204) configured to encrypt the audio data transmitted by the data transmitter, (Takatsuji, ¶ [0170], “the authentication-encryption unit 204 of the AV amplifier 20 starts the authentication with the TV 30 (step S111). Following the authentication instruction from the AV amplifier 20, the authentication-decryption unit 306 of the TV 30 sends the authentication information to the AV amplifier 20 (step S112). Then, the authentication-encryption unit 204 of the AV amplifier 20 authenticates the TV 30 using the received authentication information (step S113).”) wherein the counter value and the parity value added for every predetermined number of audio data units (Choi, col. 4, ln. 13–29)
 change according to an encryption state.  (Takatsuji, ¶ [0172], “While the authentication with the TV 30 performed by the AV amplifier 20 is succeeding, the authentication-decryption unit 212 of the AV amplifier 20 decrypts the received encrypted TMDS transmission data (step S116). Following this, the TMDS output unit 206 of the AV amplifier 20 sends the encrypted TMDS transmission data to the TV 30 (step S117). To be more specific, the authentication-encryption unit 204 of the AV amplifier 20 encrypts the decrypted TMDS transmission data using the authentication information of the TV 30, so as to generate the encrypted TMDS transmission data. The encrypted TMDS transmission data generated in this way is sent by the TMDS output unit 206 of the AV amplifier 20 to the TV 30 via the HDMI output unit 201. Moreover, the AV amplifier 20 responses to the authentication from the DVD recorder 10 to validate the TV 30 (step S118).”)

Regarding claim 8, the combination of Takatsuji and Choi teaches:
The transmission apparatus according to claim 1, wherein the information adder uses a predetermined bit region of a channel status of each block (Takatsuji, ¶ [0175], “The TMDS decoding unit 213 of the AV amplifier 20 performs TMDS decoding on the decrypted TMDS transmission data to as to generate the audio stream (step S122). Then, the audio output unit 214 of the AV amplifier 20 adjusts the timing of the audio output according to the video latency described in the EDID 303a obtained in step S104, and accordingly outputs the audio to synchronize with the video outputted in step S121 (step S123).”) formed for every predetermined number of audio data units to add the counter value and the parity value. (Choi, col. 4, ln. 13–29)

Regarding claims 11 and 17, Takatsuji discloses:
A receiving apparatus (Takatsuji, Fig. 7, generally) comprising: 
a data receiver (Takatsuji, Fig. 7, HDMI input unit) configured to sequentially receive each audio data unit of audio data (audio data) from a transmission side via a predetermined transfer channel, (TMDS signal) wherein a counter value and a parity value associated with the counter value are, for every predetermined number of audio data units, added to the audio data, (Takatsuji, ¶ [0158], “The TMDS input unit 305 receives the encrypted TMDS transmission data sent from the AV amplifier 20, via the TMDS terminal 301c of the HDMI input unit 301. Then, the TMDS input unit 305 outputs the encrypted TMDS transmission data to the authentication-decryption unit 306.”, ¶ [0143], “The TMDS output unit 206 is an example of a video data sending unit. The TMDS output unit 206 outputs, to the TV 30, the encrypted TMDS transmission data obtained from the authentication-encryption unit 204 or the unencrypted TMDS transmission data, by sending the TMDS signal to the TV 30 via the TMDS terminal 201c. To be more specific, while the HPD signal 304a indicates Valid, the TMDS output unit 206 sends the TMDS transmission data including the video data to the TV 30 via the HDMI output unit 201.”) and 
a processor configured to detect an error in the audio data. (Takatsuji, ¶ [0159], “While the authentication with the TV 30 is succeeding, the authentication-decryption unit 306 obtains the encrypted TMDS transmission data from the TMDS input unit 305. The authentication-decryption unit 306 decrypts the obtained encrypted TMDS transmission data so as to generate (unencrypted) TMDS transmission data. Then, the authentication-decryption unit 306 outputs the generated TMDS transmission data to the TMDS decoding unit 308.,” ¶ [0169], “Following the authentication instruction from the DVD recorder 10, the authentication-decryption unit 212 of the AV amplifier 20 sends the authentication information to the DVD recorder 10 (step S109). Then, the authentication-encryption unit 104 of the DVD recorder 10 authenticates the AV amplifier 20 using the received authentication information (step S110).”)
Takatsuji does not explicitly teach “on a basis of the counter value and the parity value is further provided”
In a similar field of endeavor Choi teaches:
on a basis of the counter value (“additional data”) (Choi, col. 1, ln. 65, “the additional data include numbers”, col. 4, ln. 13–19, “a VSB transmitter is constructed with an additional error correction encoder 110 carrying out an encoding for correcting an error additionally on additional data, a multipluxer (MUX) 120 multiplexing the additional data and the general ATSC data failing to pass through the additional error correction encoder 110, a randomizer 130 randomizing an output signal of the multiplexer 120,”) and the parity value is further provided. (Choi, col. 4, ln. 19–29, “an RS (reed-solomon) encoder 140 RS-encoding an output signal of the randomizer 130 to add a parity code, an interleaver 150 interleaving an output signal of the RS encoder 140 to protect transmission data from a burst noise possibly occurring on a transmission channel, a TCM encoder 16D encoding an output signal of the interleaver 150 into a TCM code, a VSB modulator 170 VSB-modulating an output signal of the TCM encoder 160, an RF converter 180 converting an output signal of the VSB modulator 170 into an RF signal, and a transmission antenna 190 transmitting the RF signal to a receiver side.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for receiving audio as taught by Takatsuji with the system for inserting a counter value and a parity value as taught by Choi.
The motivation is “to provide a digital television system fitting for transmitting additional data. [and …] a digital television system robust to a noise.” as taught by Choi (col. 2, ln. 7–10).

Regarding claim 12, the combination of Takatsuji and Choi teaches:
The receiving apparatus according to claim 11, wherein the counter value and the parity value change according to a state of encryption of the audio data, (Takatsuji, ¶ [0170], “the authentication-encryption unit 204 of the AV amplifier 20 starts the authentication with the TV 30 (step S111). Following the authentication instruction from the AV amplifier 20, the authentication-decryption unit 306 of the TV 30 sends the authentication information to the AV amplifier 20 (step S112). Then, the authentication-encryption unit 204 of the AV amplifier 20 authenticates the TV 30 using the received authentication information (step S113).”)  and the processor detects the error in encryption of the audio data (Takatsuji, ¶ [0172], “While the authentication with the TV 30 performed by the AV amplifier 20 is succeeding, the authentication-decryption unit 212 of the AV amplifier 20 decrypts the received encrypted TMDS transmission data (step S116). Following this, the TMDS output unit 206 of the AV amplifier 20 sends the encrypted TMDS transmission data to the TV 30 (step S117). To be more specific, the authentication-encryption unit 204 of the AV amplifier 20 encrypts the decrypted TMDS transmission data using the authentication information of the TV 30, so as to generate the encrypted TMDS transmission data. The encrypted TMDS transmission data generated in this way is sent by the TMDS output unit 206 of the AV amplifier 20 to the TV 30 via the HDMI output unit 201. Moreover, the AV amplifier 20 responses to the authentication from the DVD recorder 10 to validate the TV 30 (step S118).”) on a basis of the counter value and the parity value. (Choi, col. 4, ln. 13–29)


Regarding claim 15, the combination of Takatsuji and Choi teaches:
The receiving apparatus according to claim 11, wherein a predetermined bit region of a channel status of each block (Takatsuji, ¶ [0175], “The TMDS decoding unit 213 of the AV amplifier 20 performs TMDS decoding on the decrypted TMDS transmission data to as to generate the audio stream (step S122). Then, the audio output unit 214 of the AV amplifier 20 adjusts the timing of the audio output according to the video latency described in the EDID 303a obtained in step S104, and accordingly outputs the audio to synchronize with the video outputted in step S121 (step S123).”) formed for every predetermined number of audio data units is used to add the counter value and the parity value to the audio data. (Choi, col. 4, ln. 13–29)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426